                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   WESTERN DIVISION

                                                    )
 IN RE:                                             )
                                                    )        Case No. 19-70152
 SOUTHFRESH AQUACULTURE, LLC,                       )
                                                    )        Chapter 11
          Debtor.                                   )
                                                    )

            ORDER GRANTING, IN PART, DEBTOR'S MOTION FOR ORDER (I)
             AUTHORIZING THE DEBTOR TO (A) CONTINUE TO OPERATE
               ITS CASH MANAGEMENT SYSTEM, (B) HONOR CERTAIN
           PRE-PETITION OBLIGATIONS RELATED THERETO, (C) MAINTAIN
          EXISTING BUSINESS FORMS, AND (II) GRANTING RELATED RELIEF

          This matter is before the court on the motion (the “Motion”)1 of the above-captioned debtor

 and debtor in possession (the “Debtor”) for entry of an order (this “Order”), (i) authorizing the

 Debtor to (a) continue to operate its Cash Management System, (b) honor certain pre-petition

 obligations related thereto, (c) maintain existing Business Forms in the ordinary course of business,

 and (ii) granting related relief, all as more fully set forth in the Motion. The court convened an

 emergency hearing on the motion at 9:30 a.m. on January 30, 2019 (the "Emergency Hearing").

 The Emergency Hearing is ongoing. The Motion represents that CoBank, one of the Cash

 Management Banks, intends to dishonor any and all checks, ACH transfers, and other drafts

 payable from the Debtor's Bank Account with CoBank (account number ending 4211) that were

 issued prior to the filing of the bankruptcy petition but that had not been presented to, or honored

 by, CoBank as of the petition date (collectively, the “Pre-Petition Items”), absent entry of an order

 authorizing payment of the Pre-Petition Items by 1:00 p.m. local time on January 30, 2019.



 1
  Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion or the
 First day Declaration, as applicable.




Case 19-70152-JHH11            Doc 26     Filed 01/30/19 Entered 01/30/19 12:42:45                   Desc Main
                                         Document     Page 1 of 2
 Pending before the court are emergency motions to pay certain pre-petition obligations of the

 Debtor for which many such Pre-Petition Items were issued. The emergency hearings on such

 matters have not concluded. To avoid irreparably harmful disruptions to the Debtor’s business

 and the businesses of its vendors, and for other cause, and based on the filings, evidence, and all

 other matters before the court, and for the reasons stated on the record of the Emergency Hearing,

 the court herby ORDERS that the Motion is granted, in part, on the following terms:

    1. If directed by the Debtor to honor a Pre-Petition Item pursuant to a separate order of the

        court, CoBank shall honor the Pre-Petition Item, and, notwithstanding any subsequent

        determination that the honoring of the item resulted in an unauthorized post-petition

        transfer, CoBank shall not be liable for any Pre-Petition Item honored at the direction of

        the Debtor pursuant to this order.

    2. If the Debtor has not directed CoBank to honor a Pre-Petition Item within 48 hours after

        the entry of this Order, CoBank is authorized to dishonor the item.

    3. The remaining relief requested in the Motion shall be the subject of a separate order.

        Dated: January 30, 2019

                                                   /s/ Jennifer H. Henderson
                                              UNITED STATES BANKRUPTCY JUDGE




                                                 2
Case 19-70152-JHH11        Doc 26    Filed 01/30/19 Entered 01/30/19 12:42:45             Desc Main
                                    Document     Page 2 of 2
